DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                             JAMES FORNEY,
                                Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D17-3854

                            [February 28, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ilona M. Holmes,
Judge; L.T. Case No. 04-990 CF10A.

   James Forney, Raiford, pro se.

   No appearance required for appellee.

PER CURIAM.

   We affirm the summary denial of appellant’s successive rule 3.850
motion for post-conviction relief. We write only to address appellant’s
claim that the orders entered after he filed a motion to disqualify the trial
judge were void. This claim is meritless because appellant failed to serve
the motion on the judge. See Fla. R. Jud. Admin. 2.330(c), (j); Braddy v.
State, 111 So. 3d 810, 833 (Fla. 2012); Hedrick v. State, 6 So. 3d 688,
693 (Fla. 4th DCA 2009).

   Affirmed.

WARNER, CIKLIN and KUNTZ, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.